Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
DANNY PEDREGON,                                       )                     No. 08-05-00236-CV
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                      383rd District Court
)
CYNTHIA PEDREGON,                                    )                  of El Paso County, Texas
)
                                    Appellee.                          )                         (TC# 91-14454)


MEMORANDUM OPINION


            Danny Pedregon, Appellant, attempts to appeal from an order holding him in contempt for
failure to pay child support, granting judgment for arrearages and suspending commitment. 
Appellant has also filed a separate notice of appeal from an order in a suit to modify which we have
docketed under a separate number (08-05-00237-CV).  We dismiss the instant appeal for want of
jurisdiction.
            This Court does not have jurisdiction to review contempt orders by direct appeal.  Norman
v. Norman, 692 S.W.2d 655, 655 (Tex. 1985).  Contempt orders may only be reviewed by an
application for a writ of habeas corpus, if the contemnor has been confined, or by a petition for a writ
of mandamus, if the contemnor has not been confined.  See Rosser v. Squier, 902 S.W.2d 962, 962
(Tex. 1995); Ex parte Williams, 690 S.W.2d 243, 243 (Tex. 1985).
            Under the notice of appeal filed in cause number 08-05-00236-CV, Appellant attempts to
appeal the order holding Appellant in contempt as well as the portion of the order granting judgment
for arrearages and suspending the commitment.  The portion of the order holding Appellant in
contempt and suspending commitment is not appealable, but the portion of the order granting
judgment for arrearages is appealable.  Appellant has also filed a notice of appeal in cause number
08-05-00237-CV from an appealable modification order.  Rather than maintaining two separate
appeals, we dismiss cause number 08-05-00236-CV with the understanding that Appellant will be
permitted to raise the arrearage issue in cause number 08-0500237-CV.  


October 13, 2005                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.